El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
La demanda que inició este pleito se refiere a hechos ocu-rridos en el año 1834 y sus alegaciones sustanciales son: que Don Joaquín Gil de Lamadrid falleció en el año 1834 siendo viudo de Doña María Fontanés o Lafontaine y dejando como herederos siete hijos y una fortuna superior a $200,000 con-sistente en fincas, créditos, muebles, semovientes, dinero y valores, de los cuales así como de los herederos por ser éstos menores de edad, se hizo cargo Don Pedro Eosso Santilario como tutor o curador ad tona, quien sólo inventarió y some-tió a partición una finca y algunos insignificantes muebles y útiles en forma tal, que sólo se adjudicaron a cada uno de los herederos bienes por un valor aproximado de $2,000, según ,1a escritura de partición de herencia de 1836, fecha de la aprobación de la cuenta particional impartida a reserva de’ liquidar y partir también cuantos más bienes de la pertenen-*207cia del cansante aparecieren o frieren denunciados en cual-quier tiempo; que la heredera Joaquina Gil de Lamadrid contrajo matrimonio en 1835 con Don Pedro Eosso Santila-rio aportando a él un caudal indiviso de unos $50,000 con-fundido con el de sus hermanos e integrado por bienes de diversas clases y sin que el esposo hiciere aportación alguna al matrimonio; que dicho Don Pedro Eosso se hizo cargo .en el año 1835 del gobierno y administración del patrimonio hereditario dejado por Don Joaquín Gil de Lamadrid, en estado de indivisión y perteneciendo a sus herederos; que Don Pedro Eosso estuvo dedicado a negocios con su hermano Don Manuel Eosso bajo la razón social de “Hermanos Eosso’-’ desde el año 1836 hasta la muerte de Doña Joaquina ocurrida en 1856, utilizando y aplicando como capital los únicos bie-nes de que disponía, aportados por su esposa, pues Don Manuel no llevó a la sociedad capital alguno; que Don Pedro Eosso confirió a su hermano Manuel, también gestor de la sociedad, poder generalísimo con facultades no sólo para ad-ministrar sino también para hipotecar y enajenar los bienes de todas clases que tenía en su poder; que a la muerte de Doña Joaquina no le había entregado a su esposa ni tampoco a los otros herederos los bienes dejados por Don Joaquín Gil de Lamadrid, los que continuaron en su poder y en el de la sociedad Eosso Hermanos hasta que ésta se disolvió en 1889 al ocurrir la muerte de Don Pedro Eosso; que este señor manejó el patrimonio indiviso de. su consorte mientras ella vivió y durante la viudez, haciéndolo objeto de enajenaciones y gravámenes; que después de la muerte de Don Pedro Eosso los bienes hereditarios de su esposa y de los hermanos de ésta quedaron en administración en' poder de Don Manuel Eossó como consocio que había sido y albacea que era de Don Pedro; que Don Manuel Eosso murió soltero en 1896 quedando esos bienes en poder de sus herederos y legata-rios en las mismas condiciones que él los tenía; y que desde entonces los han reclamado privada y familiarmente a miem-bros de la sucesión de Don Manuel Eosso.
*208En la demanda se consignan otros hechos referentes a la muerte de personas interesadas en el caudal hereditario en cuestión y a quiénes son sus sucesores; fue establecida por Doña Santos o María de Jesús Gil de Lamadrid y González, nieta de Don Joaquín Gil de Lamadrid y por los hermanos Alfonzo y Eosso, biznietos de dicho señor, contra otros nie-tos y biznietos que no quisieron asociarse a los demandantes y contra los herederos de Don Manuel Eosso y, sin relacionar los bienes a que la demanda se refiere, pidieron al tribunal que condenase a los demandados a la entrega de las parti-cipaciones de herencia que quedó encomendada a la gestión y administración de Don Manuel Eosso, apoderado, consocio, gestor y albacea de Don Pedro Eosso, mediante división, liquidación y rendición de cuentas justificadas, partida por partida, con sus legítimos comprobantes de capital y pro-ductos.
Excepcionada la demanda la Corte de Distrito de Are-cibo declaró prescrita la acción ejercitada en la demanda como de partición de herencia; que los hechos que se expo-nen no son suficientes para constituir una causa de acción y que se han acumulado indebidamente distintas acciones y, a solicitud de los demandantes, dictó sentencia declarando sin lugar la demanda con las costas, contra cuyo fallo los perjudicados interpusieron el presente recurso de apelación.
Aunque los apelantes sostienen que la acción que ejerci-tan es la de partición de herencia, es indudable que los hechos de la demanda no demuestran el ejercicio de tal acción por-que el pleito no. tiene por objeto que se condene a los deman-dados a dividir bienes poseídos en común como herederos de Don Joaquín Gil de Lamadrid, sino que se les entreguen bienes dejados por su causante, cuya posesión no tienen, aun-que alegan pertenecerles por título de herencia, los que recla-man de los herederos de Don Manuel Eosso porque éste los retenía como apoderado, consocio y albacea de Don Pedro Eosso, quien se incautó de ellos para su gobierno y adminis-tración.
*209Pero reivindicándose bienes que se alega pertenecen a los demandantes, y que algunos lian sido objeto de enajena-ción, no contiene la demanda alegación alguna .que liaga cono-cer cuáles son los bienes cuya entrega se pide ni tampoco si los poseen los demandados, alegaciones que son necesarias en una demanda como la presente, pues sería imposible para el juez dictar sentencia mandando entregar bienes sin espe-cificarlos, si es que por el transcurso, de tanto tiempo la ac-ción no está prescrita, y sin estar poseídos por los deman-dados, ya que no podría cumplirse la sentencia.
Por este fundamento debe ser confirmada la sentencia, apelada.

Confirmada la sentencia apelad,a. .

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.